Citation Nr: 0902081	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for loss of memory and 
concentration, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1986 to May 1986, 
from January 1991 to May 1991, and from December 1995 to 
September 1996, as well as periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The veteran appealed the Board's February 2006 decision that 
denied the veteran's service connection claims for loss of 
memory and concentration and for shortness of breath to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand (Joint Motion).  In a June 
2007 Order, the Court granted the Joint Motion, vacated the 
portion of the Board's February 2006 decision that denied 
service connection for the two aforementioned issues, and 
remanded the matter to the Board for action consistent with 
the Joint Motion.  In January 2008, the Board remanded the 
claims for further development.  After completing the 
requested development to the extent possible, a September 
2008 Supplemental Statement of the Case denied the claims, 
which were then returned to the Board for further appellate 
consideration.  

The Board notes a letter sent to the veteran's representative 
from the Appeals Management Center (AMC), dated in September 
2008, indicates that a copy of the most recent Supplemental 
Statement of the Case was attached and that the service 
organization had 60 days to prepare a VA Form 646.  It was 
noted that if no response was received within 60 days, the 
AMC would recertify the appeal to the Board.  In October 
2008, the AMC received a SSOC Notice Response form, dated by 
the veteran in October 2008.  The veteran indicated that he 
had more information or evidence to support his appeal.  It 
was noted that VA would wait the full 60-day period to give 
the veteran a chance to submit such information or evidence.  
It was further noted that if the evidence was not submitted 
within the 60-day period, the case would be returned to the 
Board.  The Board also notes that the 60-day period has 
expired and the record does not reflect that the veteran 
submitted any more evidence or information in support of this 
appeal.  Further, the record does not reflect that the 
veteran's representative submitted further argument, to 
include a VA Form 646, within the 60-day period.  As such, 
the Board will proceed to adjudicate this appeal based on the 
evidence and argument of record.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  Complaints memory loss and impaired concentration have 
been clinically demonstrated to be a manifestation of 
diagnosed psychiatric disability for which service connection 
has not been established.

3.  There has been no demonstration by competent and credible 
evidence of record that the veteran has a chronic disability 
manifested by shortness of breath, or that any such disorder 
is related to an-in-service disease or injury.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by loss of memory and/or 
concentration, to include as due to undiagnosed illness, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

2.  Chronic disability manifested by shortness of breath, to 
include as due to undiagnosed illness, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
veteran dated in November 2002, February 2008, and June 2008.  
These letters informed the veteran of what evidence was 
required to substantiate his claims for service connection, 
to include on a presumptive basis, and of his and VA's 
respective duties for obtaining evidence.  The February 2008 
and June 2008 letters also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although additional notice was provided to the appellant 
after the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case 
was provided to the veteran in September 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  As previously noted, the record reflects that the 
veteran did not submit any additional evidence within 60 days 
as indicated on the SSOC Notice Response form.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  The Board notes that the veteran 
has been afford VA examinations and sufficient competent 
medical evidence is of record to make a decision on these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In January 2008, the Board remanded these claims for 
additional development to ensure compliance with the Joint 
Motion.  The Board instructed that the veteran was to be 
provided VCAA notice and scheduled for medical examinations 
with opinion(s).  In this regard, the AMC sent letters to the 
veteran in February 2008 and June 2008 providing him with 
appropriate VCAA notice.  The veteran was also afforded VA 
respiratory, neurological, and mental disorders examinations 
with opinions.  In light of foregoing, the Board finds that 
the there has been substantial compliance with its January 
2008 remand and will proceed to adjudicate the appeal.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board notes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R.  
§ 3.317(a)(3), (4). 

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran contends that he is entitled to service 
connection for loss of memory/concentration and for shortness 
of breath.  Specifically, the veteran argues that these 
conditions are the result of his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

Again, as provided by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, 
service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who "(1) exhibits objective 
indications; (2) of a chronic disability such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; (3) which became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10% or more not later 
than December 31, 201[1]; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  Gutierrez, 19 
Vet. App. at 7; see also 71 Fed. Reg. 75,669-672 (Dec. 18, 
2006).

Initially, the Board notes that the veteran's DD Form 214 
reflects that he served in the Southwest Asia theater of 
operations from January 1991 to April 1991.  As such, it is 
undisputed that the appellant, a Persian Gulf War veteran, is 
eligible for presumptive service connection under 38 U.S.C.A. 
§ 1117.  It is also noted that the signs or symptoms at issue 
here-loss of memory/concentration and shortness of breath-
are among those listed in the pertinent regulation, and that 
each of these were complained of during the presumptive 
period.  See 38 C.F.R. § 3.317(b) (listing "symptoms 
involving the respiratory system" as "signs or symptoms"); 
60 Fed. Reg. 6,660, 6,661 (Feb. 3, 1995) (including memory 
loss as a neurological sign or symptom).  

The Board notes that a VA outpatient treatment report, dated 
in September 2002, indicates that the veteran complained of 
extreme memory loss and occasional shortness of breath since 
three years ago.  On objective examination, it was noted that 
the veteran's lungs were clear to auscultation and that he 
had had some memory loss.  The pertinent diagnosis was memory 
loss.  A report of a Persian Gulf medical examination, dated 
in November 2002, reflects that the veteran complained of 
memory loss and occasional shortness of breath, particularly 
noted late in the spring and fall.  Upon physical examination 
of his chest, it was noted that the veteran's lungs were 
clear to auscultation, bilaterally.  It was further noted 
that he had good chest wall movement and no shortness of 
breath was noted at that time.  A chest X-ray, also dated in 
November 2002, revealed no evidence of acute cardiopulmonary 
process and changes from old granulomatous disease.  
Neurological examination revealed affect within normal limits 
and good memory (at times).  It was also noted that the 
veteran was a good historian.  No psychiatric abnormality was 
noted.

A private medical report, dated in April 2003, reflects that 
the veteran was prescribed Advair.  A report of a private 
pulmonary function test (PFT), dated in April 2003, is also 
of record.

A VA outpatient treatment report, dated in February 2004, 
reflects that the veteran had a chest X-ray done, which was 
negative.  It was also noted that a PFT was negative for any 
significant lung disease to cause shortness of breath.  It 
was further noted that the veteran was not a smoker.  See 
also VA outpatient treatment report, dated in May 2005 
(noting that the veteran was not in cardiopulmonary distress 
and that there was good air entry without any rales or 
rhonchi in his chest).

In order to determine the nature of any loss of 
memory/concentration and shortness of breath that the veteran 
may have and whether these are related to his service, the 
veteran was afforded VA examinations in July 2008 and August 
2008.  The report of a VA respiratory examination, conducted 
in July 2008, reflects that the veteran reported recurring 
breathing problems about every 2-3 months with no particular 
activity or environmental exposure.  He reported developing 
some shortness of breath, windedness for 2 or 3 minutes.  He 
denied any allergies and indicated that he once took a 
breathing medication (Advair), but it did not help him.  He 
further reported that he had an episode about a month ago, 
but he did not seek any treatment at that time.  The VA 
respiratory examination report reflects that a chest X-ray 
was essentially negative per radiologist.  No anemia was 
noted and laboratory work was normal.  It was indicated that 
the veteran underwent a PFT and a pretest was the only test 
given because the testing was all normal.  The VA examiner 
noted that there was no reason to give medication to a 
patient if the pretest was normal.  The diagnosis was "[n]o 
abnormality noted at this time."  It was also noted that the 
veteran has these episodes very infrequently and he did not 
seek treatment for any of these episodes.  Lastly, the VA 
respiratory examination report reflects that the claims file 
was reviewed, to include the Board remand.

The report of a VA mental disorders examination, conducted in 
July 2008, reflects that the veteran complained of problems 
remembering things, to include numbers and people's names, 
lists of things to do, and tasks at while at his job.  The 
veteran reported no history of head injury, seizure disorder 
or loss of consciousness.  A Folstein Mini Mental Status 
Examination was administered and the veteran obtained a score 
of 28 out of a possible 30.  It was noted that generally a 
score of 23 or less would suggest the need for further 
assessment.  The veteran was oriented to date, year, month, 
day and place and had no difficulty with the immediate recall 
task and remembered 2 of the 3 words on delayed recall.  It 
was further noted that the veteran was unable to complete 
serial sevens and did not spell the word "world" backward 
correctly on the attention and calculation portion of the 
examination.  Additionally, the veteran was administered the 
St. Louis University Mental Status (SLUMS) examination.  The 
examiner noted that the SLUMS examination was more sensitive 
than the Folstein examination for detecting mild cognitive 
impairment.  The veteran obtained a score of 27.  It was 
noted that a score of 27 falls within the normal range for an 
individual who has a high school education, such as this 
veteran.  This examination report also reflects that the 
veteran was only able to remember 2 of the 5 objects on 
delayed recall.  The Axis I diagnosis was depressive 
disorder, not otherwise specified (NOS).  

The July 2008 VA mental disorders examiner noted that he 
could not resolve the reported findings of the memory 
difficulties noted in September 2002 and November 2002 
without resorting to mere speculation.  After discussing 
these records, the examiner noted that it appears the veteran 
did present with complaints of memory problems, but no formal 
evaluation to rule out memory impairment was conducted.  
Therefore, this VA examiner noted that an actual finding of 
memory loss was not identified at that time.  However, the VA 
mental disorders examiner indicated that neither of the two 
screening instruments upon examination in July 2008 suggested 
that further assessment for neurocognitve impairment was 
indicated.  It was also noted that it was possible that the 
veteran's minimal complaints of depression may be interfering 
with his ability to concentrate and pay attention.  It was 
further noted that it is possible he may have some difficulty 
with concentration and paying attention, thus he is failing 
to encode information into memory.  The report of the VA 
mental disorders examination reflects that the claims file 
was reviewed as well as medical records via the Computerized 
Patient Record System (CPRS).  

A report of a VA neurologic examination, conducted in August 
2008, reflects that the veteran complained of memory 
problems, which started 6-7 years ago.  He described some 
problems that he has had with his memory, to include 
forgetting the names of roads.  He also reported working as 
in die repair for 14 years and he denied having any problems 
at work.  Upon physical examination, the veteran scored 28 
out of 30 on a mini mental status examination with some 
problem with his orientation and recall.  It was also noted 
that he was alert, followed commands properly, and did not 
have dysarthria or aphasia.  The impression was memory 
problems.  It was noted that although the veteran has 
complained of memory problems for the last few years, there 
was no neurological deficit on this examination.  The August 
2008 VA examiner noted that it is possible that the veteran 
has pseudo dementia possibility related to stress, anxiety, 
or depression.  It was again noted that there was no 
neurological deficit on examination to suggest any 
neurological problem contributing to his symptoms.  A MRI of 
the brain was suggested, but the record does not reflect that 
such was performed.  The report of the August 2008 VA 
neurologic examination reflects that the claims file was 
reviewed.

Based on the foregoing, the Board finds that the objective 
indications and evidence in this case do not support a 
finding that the veteran has a distinct chronic disability 
manifested by loss of memory/concentration or shortness of 
breath.  As noted above, while the veteran had symptoms 
described as memory loss, the July 2008 VA mental disorders 
examiner, who examined the veteran and reviewed the claims 
file in connection with his examination, found that two 
objective mental examinations did not suggest that further 
assessment for neurocognitve impairment was indicated.  
Indeed, the Folstein and SLUMS tests showed results in the 
normal range.  Further, upon VA neurologic examination in 
August 2008, it was noted that there was no neurological 
deficit on examination to suggest any neurological problem 
contributing to his symptoms.  The VA neurologic examiner 
noted that the veteran possibly has pseudo dementia related 
to stress, anxiety, or depression, which has been diagnosed 
in the form of depressive disorder, NOS, for which service 
connection has not been established.

Even if the veteran is found to exhibit objective indications 
of a qualifying chronic disability, there is no evidence that 
it became manifest to a degree of 10 percent or more during 
the presumptive period.  Although the Rating Schedule 
contains no separate diagnostic code for memory loss, under 
Diagnostic Code 9327, organic mental disorder, occupational 
and social impairment due to mild symptoms; or symptoms 
controlled by continuous medication warrants a 10 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9327 (2008); see 
also 38 C.F.R. § 4.130, Diagnostic Code 9310 (2008) (dementia 
of unknown etiology).  Also, under the schedule of ratings 
for mental disorders, memory loss is included among the 
symptoms warranting a 30 percent rating.  See 38 C.F.R. § 
4.130, General Rating Formula for Mental Disorders.  
Considering these provisions, the Board finds that the 
veteran's memory loss has not been shown to be manifested to 
a degree of 10 percent or more within applicable time limits.  
In this regard, the veteran reported that he has been 
employed for 14 years and he denied having any problems at 
work.  See Report of VA neurologic examination, dated in 
August 2008.  Upon VA mental disorder examination in July 
2008, the veteran reported no problems at work other than 
some problems with his memory.  The Board finds that the 
evidence, on the whole, does not support a finding of 
occupation and social impairment due to mild or transient 
symptoms.  Further, the evidence of record does not show that 
continuous medication is needed to control the veteran's 
symptoms.  

Additionally, the Board finds that the objective indications 
in this case do not support a finding that the veteran has 
chronic disability manifested by shortness of breath.  The 
July 2008 VA respiratory examiner, who examined the veteran 
and the claims file in connection with performing a physical 
examination, could not confirm that the veteran had a 
respiratory disability.  This VA examiner specifically noted 
that there was no abnormality to review.  In this regard, 
diagnostic testing conducted in July 2008 showed an 
essentially negative chest X-ray and normal PFT.  The 
evidence of record prior to July 2008 also lacks objective 
evidence perceptible to an examining physician concerning 
shortness of breath.  In this regard, the September 2002 VA 
outpatient treatment record indicates that upon objective 
examination, the veteran's lungs were clear to auscultation.  
The report of the Persian Gulf medical examination, dated in 
November 2002, reflects that upon physical examination of his 
chest, it was noted that the veteran's lungs were clear to 
auscultation, bilaterally.  A chest X-ray, dated in November 
2002, revealed no evidence of acute cardiopulmonary process.  
The February 2004 VA outpatient treatment report reflects 
that a chest X-ray was negative.  It was also noted that a 
PFT was negative for any significant lung disease to cause 
shortness of breath.  The May 2005 VA outpatient treatment 
report reveals that the veteran was not in cardiopulmonary 
distress and that his chest had good air entry without any 
rales or rhonchi.

There is also no evidence of respiratory symptomatology that 
constitutes one or more of a medically unexplained chronic 
multisymptom illness.  Whether there is disability as a 
result of undiagnosed illness that can be presumed service 
connected based on onset during or after service in Southwest 
Asia is determined by reference to rating criteria in 38 
C.F.R., Part 4.  38 C.F.R. § 3.317(a)(5).  Although the 
Rating Schedule does not specifically have a diagnostic code 
for shortness of breath, the Board finds that the respiratory 
disease of pulmonary emphysema is most similar to the 
veteran's exhibited objective indications.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (2008); see also 38 C.F.R. § 4.97, 
Diagnostic codes 6825-33 (for interstitial lung disease).  
The evidence from the PFTs of record does no show that the 
veteran meets the criteria for a 10 percent disability 
rating.  See Private PFT, dated in April 2003; see also VA 
PFT, dated in July 2008 (noting normal results, and that 
medication was not administered because of normal pretest 
results).  Absent evidence of a disability manifest to a 
degree of 10 percent or more with the specified presumptive 
period, shortness of breath cannot be presumed service 
connected based on Persian Gulf War service in Southwest 
Asia.  38 U.S.C.A.  
§ 1117; 38 C.F.R. § 3.317.

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran as well as other lay 
statements of record.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms, such as having difficulty 
remembering things.  See, e.g., Layno  v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, 451 F.3d 
at 1336-37 (noting that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence). 

The Board acknowledges the lay statements of record from the 
veteran's spouse and the veteran's co-worker/friend, each 
dated in February 2008.  These lay statements describe 
situations involving the veteran's memory loss, to include 
where the lay person has had to remind the veteran to do 
certain things, such as to meet for lunch.  The Board also 
acknowledges the veteran's statements that he has shortness 
of breath and loss of memory/concentration.  The Board notes 
that the veteran and other lay persons are qualified to 
describe the observable symptoms exhibited by the veteran.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board 
finds the veteran's and the lay statements are competent to 
that extent.  However, these lay persons (as they lack the 
education, training, and/or experience) are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, 2 Vet. App. at 494-
95.  Further, the Board finds that little probative weight 
can be assigned to these lay statements regarding non-medical 
indications that are capable of independent verification, as 
the Board deems such statements to be less than credible.  In 
this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting the lay 
assertions, in and of itself, does not render the lay 
statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan, 451 F.3d at 1336 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  

As noted above, objective indications of chronic disability 
must be shown in order to obtain presumptive service 
connection due to service in the Persian Gulf.  In this 
regard, the Board notes that lay persons are competent to 
report objective signs of illness.  Objective indications of 
chronic disability must include both "signs," in the medical 
sense of objective evidence perceptible to a physician, and 
other, non-medical indicators that are capable of independent 
verification.  Compare Melson v. Derwinski, 1 Vet. App. 334, 
337 (1991) (noting that use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met) with Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994) (noting that only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned).  In this case, the July 2008 VA respiratory and 
mental disorders examiners did not find objective indications 
of loss of memory/concentration or shortness of breath in the 
record.  Presumptive service connection, as set forth in 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, due to service in the 
Persian Gulf is therefore not warranted for such conditions.

Additionally, the record does not reflect that a loss of 
memory/concentration or shortness of breath was incurred in 
or aggravated by service.  Service treatment records are 
negative for any complaints of or treatment for loss of 
memory/concentration or shortness of breath.  As there is no 
evidence of any in-service incurrence related to loss of 
memory/concentration or to shortness of an examination for a 
medical opinion regarding a possible relationship between 
such and the veteran's military service is not necessary.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Also, even if the record is found to have demonstrated a 
currently diagnosed memory loss and shortness of breath 
disabilities, there is no competent clinical evidence of 
record, VA or private, linking these disabilities to 
veteran's periods of active service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2008), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for loss of 
memory/concentration and shortness of breath, including on a 
nonpresumptive direct-incurrence basis. 


ORDER

Entitlement to service connection for loss of 
memory/concentration, to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


